             Case 1:18-cv-03717-RA Document 74 Filed 06/21/19 Page 1 of 1




June 21, 2019

Ronnie Abrams
U.S. District Judge
40 Centre Street
New York, NY 10007

RE:     Daniels v. City of New York, 18-3717 (RA)

Dear Judge Abrams:

        I represent plaintiff in this action. I follow up on a letter I filed earlier today. Having
reconsidered the issue, the holding in McDonough v. Smith, plaintiff’s position would be
consistent with although his proceeding was not terminated in his favor, McDonough must stand
for the position that the statute of limitations would run from the later of (1) knowing that the
arresting state official had transmitted the false information to prosecutors; or (2) a termination
in favor of the criminal defendant or the § 1983 plaintiff.

       Here, as plaintiff argued in opposition to the defendants’ second motion to dismiss, the
time at which the officer-defendant transmitted the information to the New York County DA is
something that is unknowable on this record.

      Therefore, and with all due respect, I was incorrect in my earlier letter of today and the
motion should be denied.

Sincerely,

Greg S. Antollino

Gregory Antollino

Cc:     William Akina by ecf
